 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO ALEXANDER BRAN,                         No. 2:19-CV-0631-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    YUBA COUNTY JAIL, et. al.,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. Pending before the Court are Plaintiff’s complaint (ECF No. 1) and Plaintiff’s

19   motion for appointment of counsel (ECF No. 12). Plaintiff alleges Defendants violated his rights

20   under the Eighth Amendment, Fourth Amendment, Fourteenth Amendment, and First

21   Amendment.

22

23                       I. SCREENING REQUIREMENT AND STANDARD

24                  The Court is required to screen complaints brought by prisoners seeking relief

25   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

26   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

27   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

28   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  Plaintiff has named four defendants: (1) Yuba County Jail, (2) I.C.E. Detention

22   Medical Staff Administration, (3) Nurse Sulma, and (4) C.O. Houston. Plaintiff alleges

23   Defendants violated his Eighth Amendment, Fourth Amendment, Fourteenth Amendment, and

24   First Amendment rights. Specifically, Plaintiff alleges he was transferred to immigration

25   detention located in the Yuba County jail. While there, Plaintiff asserts he suffered serious dental

26   pain that was left untreated for several months. Plaintiff claims he broke his toe on his right foot
27   when he fell down from a bunk bed and that he received inadequate medical attention thereafter.

28   Plaintiff alleges Defendant Sulma refused to provide him an x-ray or an ice pack, and instead told
                                                         2
 1   him to fill out a medical request form because “that isn’t an emergency.” After Plaintiff filled out

 2   the medical request form he contends he still never received treatment. Plaintiff alleges

 3   Defendant Houston then denied him a grievance from and threatened to write Plaintiff up for “no

 4   reason at all.” Plaintiff further alleges Defendant Houston “acted with discrimination by use [of]

 5   verbal misconduct against Plaintiff.”

 6                  Plaintiff alleges on or about September 27, 2018, he was transferred to Sacramento

 7   immigration court by ICE officials, who failed to provide him with his medication for a chronic

 8   medical condition. Plaintiff alleges ICE officials failed to provide him this medication on two

 9   additional occasion—October 1, 2018, and November 2, 2018. Plaintiff claims this caused him to

10   choke, stop breathing for one minute, vomit, have chronic stomach pain, and acid reflux.

11

12                                             III. ANALYSIS

13                  Plaintiff’s Eighth Amendment claim against Defendant Sulma is sufficient to pass

14   screening. Plaintiff’s remaining claims fail to meet the pleading standard outlined in Rule 8.

15                  The Federal Rules of Civil Procedure require complaints contain a “…short and

16   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

17   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Claims must be

18   stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

19   1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the complaint gives the

20   defendant fair notice of the plaintiff’s claim and the grounds upon which it rests. See Kimes v.
21   Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because a plaintiff must allege, with at least some

22   degree of particularity, overt acts by specific defendants which support the claims, vague and

23   conclusory allegations fail to satisfy this standard. Additionally, to survive screening, Plaintiff’s

24   claims must be facially plausible, which requires sufficient factual detail to allow the Court to

25   reasonably infer that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at

26   678 (quotation marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir.
27   2009).

28   ///
                                                        3
 1                  Here, Plaintiff fails to meet the pleading standard as to all of his claims except the

 2   Eighth Amendment claim against Defendant Sulma. Plaintiff’s remaining claims fail to tie an

 3   individual defendant with an alleged constitutional violation. Rather, Plaintiff simply alleges that

 4   “Defendants” violated his rights, without specifying which Defendant violated the stated

 5   constitutional right or how the specific Defendant violated the stated constitutional rights.

 6   Because Plaintiff fails to link individual Defendants to specific constitutional violations, Plaintiff

 7   has failed to satisfy the Rule 8 pleading standard. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th

 8   Cir. 1996). For that reason, these claims cannot proceed past screening. However, Plaintiff will

 9   be provided an opportunity to amend.

10

11                                 IV. AMENDING THE COMPLAINT

12                  Because it may be possible that some of the deficiencies identified in this order

13   may be cured by amending the complaint, plaintiff is entitled to leave to amend prior to dismissal

14   of the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

15   Plaintiff is informed that, as a general rule, an amended complaint supersedes the original

16   complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following

17   dismissal with leave to amend, all claims alleged in the original complaint which are not alleged

18   in the amended complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).

19   Therefore, if plaintiff amends the complaint, the court cannot refer to the prior pleading in order

20   to make plaintiff's amended complaint complete. See Local Rule 220. An amended complaint
21   must be complete in itself without reference to any prior pleading. See id. This means, in

22   practical terms, if Plaintiff files an amended complaint he must not only cure the deficiencies

23   identified in this order, but also reallege the cognizable claim(s) discussed in this Court’s order.

24                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

25   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

26   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how
27   each named defendant is involved and must set forth some affirmative link or connection between

28   each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d 164, 167
                                                        4
 1   (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 2                  Because the complaint appears to otherwise state cognizable claims, if no amended

 3   complaint is filed within the time allowed therefor, the court will issue findings and

 4   recommendations that the claims identified herein as defective be dismissed, as well as such

 5   further orders as are necessary for service of process as to the cognizable claims.

 6

 7                         V. MOTION FOR APPOINTMENT OF COUNSEL

 8                  The United States Supreme Court has ruled that district courts lack authority to

 9   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

10   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

11   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

12   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

13   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

14   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

15   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

16   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the

17   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

18   of counsel because:

19                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
20                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
21
                    Id. at 1017.
22

23                  In the present case, the court does not at this time find the required exceptional

24   circumstances. This motion appears to be largely the same as Plaintiff’s first motion for

25   appointment of counsel, which was denied by this Court on August 14, 2019. Plaintiff has again

26   failed to show exceptional circumstances indicating he is unable to successfully litigate his own
27   case. Further, there is no indication Plaintiff will have any success on the merits of his complaint.

28   This Court was only able to identify one claim that was capable of passing screening and there is
                                                         5
 1   no indication this claim is likely to succeed on the merits. Further, all remaining claims fail to

 2   meet the Rule 8 pleading standards and thus they have no likelihood of success on the merits. For

 3   these reasons, Plaintiff’s motion for appointment of counsel must be denied.

 4

 5                                          VI. CONCLUSION

 6                  Accordingly, IT IS HEREBY ORDERED that:

 7                  1.      Plaintiff may file a first amended complaint within 30 days of the date of

 8   service of this order; and

 9                  2.      Plaintiff’s motion for appointment of counsel is DENIED.

10

11                  Dated: September 9, 2019
                                                            ____________________________________
12                                                          DENNIS M. COTA
13                                                          UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        6
